Trumbull County, Nos. 3720 and 3745. This court received notification from the Supreme Court of the United States that said court on March 29, 1993, entered an order in No. 92-7104, Danny Lee Hill v. Ohio, which stated:
“On consideration of the petition for a writ of certiorari herein to the Supreme Court of Ohio, IT IS ORDERED by this Court that said petition be, and the same is hereby, denied.”
Upon consideration that the stay of execution of sentence granted by this court on October 22, 1992, was conditioned upon final disposition of said petition to the Supreme Court of the United States, and it appearing to this court that the Supreme Court of the United States has rendered such final disposition of said petition,
IT IS ORDERED that said stay is hereby terminated as of the date of this entry, April 8, 1993.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 7th day of July, 1993, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Trumbull County.